DETAILED ACTION 

     Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 7/28/22. Applicant amended claims 1, 12 and 20, and added claims 28, 29. Therefore, claims 1-29 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 14, 20, 28, 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Morley et al. (KR 10-1551618). 


With regard to claims 1, 12:
Morley discloses a vehicle exhaust system comprising:
an upstream exhaust component (see the annotated Fig. 1) defined by a first outermost diameter; a downstream exhaust component (see the annotated Fig. 1) defined by a second outermost diameter; an intermediate exhaust component (18) (Fig. 1) positioned between the upstream and downstream exhaust components to form a mixer assembly (mixer 36)(see Fig. 2, translation, page 3), the intermediate exhaust component (18) defined by a third outermost diameter that is greater than the first and second outermost diameters (see Fig. 1), and wherein the intermediate exhaust component (18) comprises an inlet cone connected to the upstream exhaust component, an outlet cone connected to the downstream exhaust component (see Fig. 1);

    PNG
    media_image1.png
    249
    579
    media_image1.png
    Greyscale

                                                                                  
a center portion that connects the inlet and outlet cones (see Fig. 1), and wherein the inlet cone, outlet cone, and the center portion comprise a mixing volume (mixer 36) (see Fig. 2, translation, page 3) with the center portion being defined by the third outermost diameter, and wherein the inlet cone is directly connected to an upstream end of the center portion and the outlet cone is directly connected to the downstream end of the center portion; 
  an injector opening configured to receive an injector (24) (see Fig. 1, translation, page 3) to inject fluid into the intermediate exhaust component, and the mixer assembly including at least one mixer comprising a single central mixer (36) (Fig. 2) located in the intermediate exhaust component (see translation, page 3).

With regard to claim 2:
Morley discloses the vehicle exhaust system according to claim 1, Morley further discloses wherein the upstream exhaust component, downstream exhaust component, and intermediate exhaust component between the upstream and downstream exhaust component are coaxial (see Fig. 1).

With regard to claim 3:
Morley discloses the vehicle exhaust system according to claim 2, Morley further discloses wherein the intermediate exhaust component has a first end directly connected to an outlet from the upstream exhaust component and a second end directly connected to an inlet to the downstream exhaust component (see Fig. 1).

With regard to claim 4:
Morley discloses the vehicle exhaust system according to claim 1, Morley further discloses wherein the inlet cone increases in diameter from the upstream exhaust component to the center portion, and wherein the outlet cone decreases in diameter from the center portion to the downstream exhaust component and wherein the center portion is coaxial with the inlet and outlet cones (see Fig. 1).




With regard to claim 14:
Morley discloses the vehicle exhaust system according to claim 12, Morley further discloses wherein the center portion includes the single central mixer (36) (Fig. 2, translation, page 3), and wherein the single central mixer is positioned downstream of the injector opening (see Fig. 2).

With regard to claim 20:
Morley discloses a method of injecting fluid into a vehicle exhaust system comprising:
providing an upstream exhaust component defined by a first outermost diameter and a downstream exhaust component defined by a second outermost diameter (see the annotated Fig. 1);
connecting one end of an intermediate exhaust component (18) to the upstream exhaust component (see the annotated Fig. 1) and an opposite end of the intermediate exhaust component to the downstream exhaust component to form a mixer assembly, the intermediate
exhaust component being defined by a third outermost diameter that is greater than the first and second outermost diameters (see Fig. 1), and wherein the one end of the intermediate exhaust component comprises an inlet cone connected to the upstream exhaust component (see Fig. 1), and wherein the opposite end comprises an outlet cone connected to the downstream exhaust component, and including a center portion that connects the inlet and outlet cones, and wherein the inlet cone, the outlet cone and the center portion comprise a mixing volume with the center portion being defined by the third outermost diameter (see Fig 1), and wherein the inlet cone is directly connected to an upstream end of the center portion and the outlet cone is directly connected to a downstream end of the center portion (see Fig. 1);

            

                
    PNG
    media_image1.png
    249
    579
    media_image1.png
    Greyscale

                    
generating a swirling flow of exhaust gas in the intermediate exhaust component with at least one mixer (36) in the mixing chamber (see translation, page 3); wherein the mixer assembly including at least one mixer that comprises a single central mixer located in the intermediate exhaust component; 
injecting fluid (injector 24) (Fig. 1) into the intermediate exhaust component to mix with the exhaust gas; and providing an outlet flow of a mixture of fluid and the exhaust gas from the downstream exhaust component; the inlet cone is directly connected to an upstream end of the mixing volume and the outlet cone is directly connected to the downstream end of the mixing volume (see Fig. 1).

With regard to claims 28, 29, Morley discloses the vehicle exhaust system according to claims 12, 20, Morley further discloses wherein the injector opening is located at the inlet cone (see Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 13, 17-19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al. (KR 10-1551618) in view of Solbrig et al. (US Patent 9,605,573).
With regard to claims 8, 11, 17, 22-24, 26, 27:
Morley discloses the vehicle exhaust system according to claims 1, 12, 20 above; however, Morley fails to disclose a first mixer in the upstream exhaust component and a second mixer located in the downstream exhaust component, and wherein the first mixer comprises a helix mixer and the second mixer comprises a double swirl mixer.
Solbrig teaches that a first mixer (82) (See Figs 2, 3) is located in an upstream of an exhaust component (14) (Fig. 2) and a second mixer (98) (see Fig. 2) is located in a downstream of an exhaust component (not numbered), and wherein the first mixer comprises a helix mixer (see Figure 3), and the second mixer comprises a double swirl mixer (98) (see Figures 2, 3).
 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morley by using a second mixer in the downstream exhaust component, and the first mixer comprising a helix mixer and the second mixer comprising a double swirl mixer as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 32-42).

With regard to claim 9:
Morley discloses the vehicle exhaust system according to claim 1; however, Morley fails to disclose the at least one mixer comprising at least a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the first mixer comprises a double swirl mixer.
Solbrig teaches that a first mixer (82) (see Figs 2, 3) is located in an upstream exhaust component (14) (see Fig. 2) and a second mixer (98) (see Fig. 2) is located in a downstream exhaust component (not numbered), and wherein the first mixer comprises a helix mixer (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morley by using a first and a second mixer in the upstream and downstream exhaust component, and the first mixer being a helix mixer as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 32-42).
With regard to the shape of the first mixer, it would have been an obvious matter of design choice to have the first mixer being a double swirl mixer, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).


With regard to claims 10, 18:
Morley discloses the vehicle exhaust system according to claims 1, 12 above; however, Morley fails to disclose the at least one mixer comprising at least a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the second mixer comprises a plate that is inclined relative to a center axis of the downstream exhaust component.
Solbrig teaches a first mixer (82) (see Fig. 2) in an upstream exhaust component and a second mixer (98) (see Fig. 2) in a downstream exhaust component, and wherein the second mixer comprises a plate that is inclined relative to a center axis of the downstream exhaust component (see Figs 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morley by using a second mixer in the downstream exhaust component, and wherein the second mixer comprising a plate that is inclined relative to a center axis of the downstream exhaust component as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 32-42).

With regard to claim 13:
Morley discloses the vehicle exhaust system according to claim 12, Morley further discloses wherein the inlet cone is directly connected to the outlet from the upstream exhaust component and increases in diameter from the upstream exhaust component to the center portion (see Fig. 1), and wherein the outlet cone (not numbered) is directly connected to the inlet to the downstream exhaust component and decreases in diameter from the center portion to the downstream exhaust component and wherein the center portion is coaxial with the inlet and outlet cones (see Fig. 1); however, Morley fails to disclose wherein the at least one mixer comprises a second mixer in the downstream exhaust component.
Solbrig teaches a second mixer (98) (see Fig. 2) in a downstream exhaust component (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morley by using a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 32-42).

With regard to claim 19:
Morley discloses the vehicle exhaust system according to claim 12; however, Morley fails to disclose the at least one mixer comprising at least a first mixer in the upstream exhaust component and a second mixer in the downstream exhaust component, and wherein the second mixer comprising a multi-plate mixer to generate a double swirling flow.
Solbrig teaches a first mixer (82) (see Fig. 2) in an upstream exhaust component and a second mixer (98) (see Fig. 2) in a downstream exhaust component, and wherein the second mixer comprises a multi-plate mixer to generate a double swirling flow (see Figs 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morley by using a first and second mixer in the upstream and downstream exhaust component and a second mixer in the downstream exhaust component, and wherein the second mixer comprising a multi-plate mixer to generate a double swirling flow as taught by Solbrig for assuring proper homogenization prior to release of the fluid and exhaust gas to the respective catalyst device (see Solbrig, Col. 5, Lines 37-42).




With regard to claims 21, 25:
Morley discloses the method according to claims 20, 12, Morley further discloses that the upstream exhaust component comprises an inlet pipe and the downstream exhaust component comprises an outlet pipe, wherein the inlet cone increases in diameter from the upstream exhaust component to the center portion (see Fig. 1), wherein the outlet cone decreases in diameter from the center portion to the downstream exhaust component, and at least one catalyst (22) (Fig. 1)downstream of the outlet pipe (see Fig. 1); the center portion is coaxial with the inlet and outlet cones.
However, Morley fails to disclose that a catalyst is located upstream of the inlet pipe.  Solbrig teaches a catalyst (18) (Fig. 1) is located upstream of the inlet pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morley by using a catalyst being located upstream of the inlet pipe as taught by Solbrig for useful treating unburned gaseous and non-volatile HC and CO in the exhaust gas system.

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al. (KR 10-1551618) in view of Levin et al. (US 2013/0239546).
With regard to claim 15:
Morley discloses the vehicle exhaust system according to claim 14; Morley further discloses that an injector (24) is mounted to the inlet cone (see Fig. 1), however, Morley fails to disclose wherein the single central mixer includes at least one central deflector inclined relative to the center axis and a pair of additional deflectors positioned one on each side of the central deflector and inclined relative to the center axis
Levin teaches that a central mixer (222) includes at least one central deflector (see Fig. 2, 3) inclined relative to the center axis and a pair of additional deflectors (295) positioned one on each side of the central deflector and inclined relative to the center axis (see Figs 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morley by using the central mixer including at least one central deflector inclined relative to the center axis and a pair of additional deflectors as taught by Levin for effectively mixing of the reducing agent with the exhaust gas.

With regard to claim 16:
The modified Morley discloses the vehicle exhaust system according to claim 15; Levin further teaches wherein the intermediate exhaust component includes at least one deflector to isolate a tip of the injector from a main exhaust gas flow entering the intermediate exhaust component (see par. [0042]).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	                Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www. uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747
                                                              
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747